Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OKLAHOMA

     1. JANE DOE,                                       )
                                                        )
                                Plaintiff,              )
                 v.                                     )
                                                        )
     1.   JEFF COOMES,                                  )
     2.   BRIAN MITCHELL                                )
     3.   SEAN MCLEOD                                   )
     4.   TERRY FRANKLIN                                )
     5.   CAREATC, INC.,                                )
                                                        ) ATTORNEY LIEN CLAIMED
                                Defendant.              )

                                             COMPLAINT

          COMES NOW the Plaintiff, Jane Doe, (“Plaintiff”) and for her claims for relief against

  Defendants, alleges and states as follows:

                                  JURISDICTION AND VENUE

     1.      This is a civil action brought pursuant to Title VII of the Civil Rights Act of 1964, as

             amended 42 U.S.C §§ 2000 et seq.

     2.      Jurisdiction over the subject matter of this action is vested in this Court pursuant to 42

             U.S.C. § 2000 et seq.

     3.      Venue is proper in this district and division under 42 U.S.C. § 2000 e-5 (f)(3),

             because the unlawful employment practice occurred within this district and division

             by a defendant residing within this district and division.

     4.      State law claims are permitted by supplemental jurisdiction under 28 U.S.C. § 1367 et

             seq.

     5.      Plaintiff timely filed a charge with the Equal Employment Opportunity Commission

             (hereinafter “E.E.O.C.”) and gave the agency ample information in which they could
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 2 of 12




           investigate her legal claims and informed the agency of other evidence or information

           within her control.

     6.    Plaintiff was given the right to sue letter on November 20, 2020. This action is timely

           filed within ninety days of receipt of the right to sue letter.

     7.    Subsequent to receiving the right to sue letter, Defendant CareATC committed

           additional violations of Title VII of the Civil Rights Act of 1964 against her by

           terminating her for filing her complaint.        Plaintiff filed a separate supplemental

           charge for these violations.

                                             PARTIES

     8.    Plaintiff is a resident of Tulsa County, State of Oklahoma.

     9.    Defendant Jeff Coomes is a resident of Kentucky.

     10.   Defendants Brian Mitchell, Sean McLeod, and Terry Franklin are citizens of

           Oklahoma.

     11.   Defendant CAREATC, Inc. is a domestic for-profit business corporation doing

           business in the state of Oklahoma.

                            FACTS COMMON TO ALL COUNTS

     12.   The foregoing paragraphs are incorporated as if they were set out herein.

     13.   CAREATC, Inc. is an on-site healthcare service provider specializing in on-site

           health clinics, personal health assessments and wellness programs.

     14.   Plaintiff is a Registered Phlebotomist who has been employed by CAREATC, Inc.

           since May of 2018.
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 3 of 12




     15.   Plaintiff is one of approximately 11 employees at CAREATC, Inc.’s Tulsa location

           who performs health assessments sometimes requiring travel. Plaintiff’s department

           is known as the PHA department.

     16.   When PHA employees are required to travel to perform an assignment they travel

           with department Leads assigned to their specific job.

     17.   Jeff Coomes was the lead with whom Plaintiff was frequently assigned to travel.

     18.   Coomes pursued Plaintiff for months at the start of her employment trying to get

           Plaintiff to date him.

     19.   After weeks of resistance, Plaintiff finally agreed to go out with Coomes, and they

           entered into an on again off again relationship.

     20.   Coomes was Plaintiff’s supervisor during their relationship.

     21.   During the course of their relationship Coomes persuaded Plaintiff to send him

           intimate photographs of herself which he in turn showed to Plaintiff’s co-worker Sean

           McLeod and another Lead Terry Franklin.

     22.   Coomes also showed Plaintiff intimate photographs of other employees at

           CAREATC, Inc, including Brian Mitchell, Sean McLeod, and Terry Franklin, and

           spread the rumor that she was easy.

     23.   One of her supervisors, Brian Mitchell, solicited Plaintiff for sex, ask her to help him

           “whack one off: on a work trip. When she refused, he stated that at least there was

           plenty of lotion back in his hotel room.

     24.   Coomes became angry and possessive of Plaintiff and cheated on Plaintiff with other

           co-workers.
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 4 of 12




     25.   Plaintiff ended her relationship with Coomes, and he continued to harass her via

           Facebook and telephone messages.

     26.   Plaintiff filed a complaint with Kim Butler, CAREATC, Inc.’s HR Administrator

           regarding Coomes’ behavior.

     27.   Ms. Butler assured Plaintiff that Sundae Smith, the PHA Supervisor, would speak

           with Coomes about his behavior.

     28.   Ms. Smith never spoke with Coomes about his behavior, but instead led Plaintiff to

           believe that she would be promoted to Lead once she passed a computer proficiency

           test.

     29.   Plaintiff passed the test and then was told CAREATC, Inc. would not be hiring any

           new leads.

     30.   CAREATC, Inc. then promoted two of Plaintiff’s co-workers who had not been with

           company as long as Plaintiff to Lead positions.

     31.   CAREATC, Inc. continued to assign Coomes as the Lead to Plaintiff’s job

           assignments, and Plaintiff was continually forced to work and travel with Coomes.

     32.   Coomes continued to harass Plaintiff via social media and became aggressive and

           threatening told Plaintiff telling her not to report his behavior again.

     33.   Coomes physically assaulted Plaintiff while at work, tightly grabbing her arm and

           yelling in her face until he made her cry.

     34.   Coomes repeated grabbed Plaintiff and pulled her to him for hugs despite her express

           objections.
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 5 of 12




     35.   Plaintiff again reported Coomes’ behavior to PHA Supervisor Sundae Smith who

           informed Plaintiff she would just have to understand that Ms. Smith and others at

           CAREATC, Inc. had simply known Coomes longer than they had known Plaintiff.

     36.   After receiving Plaintiff’s EEOC complaint, CAREATC sent out a survey designed to

           trick Plaintiff into making a positive comment about the company in order to

           undermine her complaint. Instead, Plaintiff answered the survey, “stop sexual

           harassment.”

     37.   On January 8, 2021, Plaintiff requested information to apply for CAREATC’s Short

           Term Disability benefits because she had to have surgery.

     38.   Instead of giving her the information she needed to apply for short term disability

           benefits, CAREATC fired her the next business day, January 11.

                        FIRST CLAIM FOR RELIEF
      DISCRIMINATION BASED ON SEX (TITLE VII) AND THE OKLAHOMA ANTI-
               DISCRIMINATION ACT (OADA) 25 O.S. § 1301 ET SEQ

     39.   The foregoing paragraphs are incorporated as if they were set out herein.

     40.   Jeff Coomes, Plaintiff’s Lead, made numerous unwanted overtures toward Plaintiff as

           detailed in the foregoing paragraphs.

     41.   After Plaintiff finally agreed to date Coomes, he enticed Plaintiff to send him private

           nude photographs of herself.

     42.   After their dating relationship ended, Coomes circulated those private photographs

           throughout CAREATC, Inc.

     43.   After their dating relationship ended, Coomes kept grabbing the Plaintiff’s body

           without her consent.
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 6 of 12




     44.   Coomes intimidated, humiliated and assaulted Plaintiff while on the job as Plaintiff’s

           Lead supervisor at CAREATC, Inc.

     45.   Brian Mitchell solicited Plaintiff for sex on the job.

     46.   Plaintiff was treated differently because she was a woman. Coomes did not make any

           such overtures to any man or behave in such an unwanted violent and sexual manner

           toward any man.

     47.   After Plaintiff reported the harassment numerous times, CAREATC, Inc. failed to

           implement any internal policies by which employees could be protected from sexual

           harassment from Coomes.         The “HR department” possessed no true power to

           discipline or dismiss Coomes or otherwise remedy the situation.

     48.   CAREATC, Inc. engaged in unlawful employment practices by allowing Plaintiff to

           be sexually harassed and has violated Title VII of the Civil Rights Act of 1964.

  WHEREFORE, Plaintiff prays for judgment against Defendant CAREATC, Inc. for:

           a. Back pay and lost benefits; front pay until normal retirement;

           b. Compensatory damages for her emotional distress, pain and suffering and other

               non-pecuniary losses;

           c. Punitive damages for the intentional and knowing acts of discrimination

               committed by Defendant’s management and executives;

           d. Attorney fees and the costs and expenses of this action;

           e. Equitable Relief.

           f. Such other relief as the Court deems just and equitable.

                              SECOND CLAIM FOR RELIEF
                            (HOSTILE WORK ENVIRONMENT)

     49.   The foregoing paragraphs are incorporated as if they were set out herein.
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 7 of 12




     50.   Defendant’s actions created a hostile work environment for Plaintiff.

     51.   The Defendant failed to implement any internal policies by which employees could

           be protected from a hostile work environment created by Coomes. CAREATC, Inc.’s

           designated human resources representatives lack the ability to discipline or terminate

           Coomes.

  WHEREFORE, Plaintiff prays for judgment against Defendant CAREATC, Inc. for:

           a. Back pay and lost benefits; front pay until normal retirement;

           b. Compensatory damages for her emotional distress, pain and suffering and other

               non-pecuniary losses;

           c. Punitive damages for the intentional and knowing acts of discrimination

               committed by Defendant’s management and executives;

           d. Attorney fees and the costs and expenses of this action;

           e. Equitable Relief.

           f. Such other relief as the Court deems just and equitable.

                            THIRD CLAIM FOR RELIEF
                     (RETALIATION IN VIOLATION OF TITLE VII)

     52.   The foregoing paragraphs are incorporated as if they were set out herein.

     53.   Defendant CAREATC, Inc. passed over Plaintiff for a team lead promotion she was

           entitled to and well qualified for in retaliation for reporting Coomes’ sexual

           harassment.

     54.   The Defendant failed to implement any internal policies by which employees could

           be protected from retaliation.     CAREATC, Inc.’s designated human resources

           representatives lack the ability to discipline or terminate Coomes.
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 8 of 12




     55.      Defendant CAREATC terminated Plaintiff in retaliation for filing an EEOC

              complaint and answering the company survey honestly.

     56.      By taking adverse actions against the Plaintiff for her participation in protected

              activity, Defendant has violated Title VII of the Civil Rights Act of 1964, as

              amended, 42 U.S.C. § 2000e, et. seq.

  WHEREFORE, Plaintiff prays for judgment against Defendant CAREATC, Inc. for:

              a. Back pay and lost benefits; front pay until normal retirement;

              b. Compensatory damages for her emotional distress, pain and suffering and other

                 non-pecuniary losses;

              c. Punitive damages for the intentional and knowing acts of discrimination

                 committed by Defendant’s management and executives;

              d. Attorney fees and the costs and expenses of this action;

              e. Equitable Relief.

              f. Such other relief as the Court deems just and equitable.

                                  FOURTH CLAIM FOR RELIEF
                                    (Disability Discrimination)

     57.      Plaintiff incorporates the foregoing paragraphs as if set forth herein.

     58.      This claim is brought by Plaintiff against Defendant CAREATC.

     59.      Instead of giving Plaintiff the information she needed to apply for short term

              disability benefits while she was recovering from surgery, Defendant fired her.

           WHEREFORE, Plaintiff Jane Doe prays for judgment against Defendants for:

              a. Back pay and lost benefits,

              b. Compensatory damages for her emotional distress, pain and suffering, and other

                 non-pecuniary losses;
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 9 of 12




              c. Punitive damages for the intentional and knowing acts of discrimination

                  committed by Defendant’s management and executives;

              d. Attorney fees, costs, and expenses of this action;

              e. Equitable Relief;

              f. Such other relief as the Court deems just and equitable.

                                   FIFTH CLAIM FOR RELIEF
                    (Intentional Infliction of Emotional Distress by Supervisor)

     60.      The foregoing paragraphs are incorporated as if they were set out herein.

     61.      Coomes’ conduct from his position as a supervisor outlined in the foregoing

              paragraphs, particularly by sharing intimate photographs of Plaintiff and violating her

              bodily integrity, was outrageous and beyond all bounds of decency.

     62.      Brian Mitchell’s conduct from his position as a supervisor soliciting sex from

              Plaintiff outlined in the foregoing paragraphs was outrageous and beyond all bounds

              of decency.

     63.      Plaintiff has suffered actual damages, emotional distress from Defendants’ actions.

              WHEREFORE, Plaintiff Jane Doe prays for judgment against Defendants Jeff

           Coomes and Brian Mitchell for:

              a. Compensatory damages for economic damages, emotional distress, pain and

                  suffering and other non-pecuniary losses;

              b. Punitive damages:

              c. Attorney fees and the costs and expenses of this action;

              d. Equitable Relief.

              e. Such other relief as the Court deems just and equitable.
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 10 of 12




                                   SIXTH CLAIM FOR RELIEF
                                      (Assault and Battery)

      64.   The foregoing paragraphs are incorporated as if they were set out herein.

      65.   Defendant Jeff Coomes assaulted and battered Plaintiff as detailed in the foregoing

            paragraphs by grabbing her body without permission.

      66.   Plaintiff was contacted and placed in apprehension of contact in an offensive and

            harmful manner by Coomes as detailed in the foregoing paragraphs.

      67.   Plaintiff has suffered actual damages and emotional distress from Defendants’

            actions.

      WHEREFORE, Plaintiff prays for judgement against Defendants Jeff Coomes for:

            a. Compensatory damages for economic damages, emotional distress pain and

                suffering and other non-pecuniary losses:

            b. Punitive damages;

            c. Attorney fees and costs and expenses of this action;

            d. Equitable Relief;

            e. Such other relief as the Court deems just and equitable.

                              SEVENTH CLAIM FOR RELIEF
            (Invasion of Privacy by Revenge Pornography – 21 Okl. St. §1040.13b)

      68.   The foregoing paragraphs are incorporated as if they were set out herein.

      69.   Defendant Jeff Coomes and Plaintiff had a relationship for a time where Coomes

            solicited explicit photographs from Plaintiff.

      70.   As a material condition of receiving the explicit photographs, Coomes agreed to keep

            the photographs to himself and not to share them with anyone else.
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 11 of 12




      71.      When Plaintiff terminated the relationship, Coomes shared the photographs out of

               spite with Brian Mitchell, Sean McLeod and Terry Franklin and others, while

               spreading the rumor that Plaintiff was promiscuous using the photographs in support.

      72.      Brian Mitchell, Sean McLeod, and Terry Franklin participated by receiving and

               reviewing the photographs of Plaintiff shown by Coomes with prurient interest and

               without prior authorization from Plaintiff.

      73.      Brian Mitchell, Sean McLeod, and Terry Franklin knew or should have known that

               they did not have authorization to review intimate photographs of Plaintiff, or should

               have asked her first.

      74.      Plaintiff had a reasonable expectation of privacy in the intimate photographs she sent

               to Jeff Coomes, and Brian Mitchell, Sean McLeod, and Terry Franklin knew or

               should have know that Plaintiff had a reasonable expectation of privacy from

               Coomes.

               WHEREFORE, Plaintiff prays for judgement against Defendants Jeff Coomes,

            Brian Mitchell, Sean McLeod, and Terry Franklin for:

               a. Compensatory damages for economic damages, emotional distress, pain and

                   suffering and other non-pecuniary losses:

               b. Punitive damages;

               c. Attorney fees and costs and expenses of this action;

               d. Equitable Relief;

               e. Such other relief as the Court deems just and equitable.

   JURY TRIAL DEMANDED ON ALL ISSUES SO TRIABLE.
Case 4:21-cv-00067-TCK-CDL Document 2 Filed in USDC ND/OK on 02/18/21 Page 12 of 12




                                         Respectfully submitted,

                                             s/ CALEB M. SALMON
                                         ___________________________________
                                         Caleb M. Salmon, OBA No. 32272
                                         AIZENMAN LAW GROUP
                                         5800 E. Skelly Dr., Suite 575
                                         Tulsa, Oklahoma 74135
                                         Telephone: (918) 426-4878
                                         Facsimile: (918) 513-6860
                                         Attorney for Plaintiff
